Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/28/21.  Claim(s) 5, 12, 20, and 23 are cancelled.  Claim(s) 25-30 are new.  Claim(s) 1-4, 6-11, 13-19, 21, 22, and 24-30 are pending. Claim(s) 3, 4, 6, 7, 14, 21, and 25-28 have been withdrawn.  Claim(s) 1, 2, 8-11, 13, 15-19, 22, 24, 29, and 30 are examined herein.
In the restriction requirement dated 9/29/20 the Applicant was directed to elect a species of patient population, for example one with a specific mutation.  In the response dated 1/19/21 the Applicant improperly elected a genus, and for the sake of compact prosecution the Examiner examined a species (EZH2) that all of the examined claims contained.
Newly submitted claims 26-28 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons discussed in the restriction requirement.
Since the Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 26-28 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 103 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 8-11, 13, 15, 16, 22, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2019/0201396 A1; of record).
The claims are generally drawn to the treatment of a cancer comprising administering the histone lysine demethylase KDM4/KDM5/KDM4C inhibitor JIB04 (related to claims 10, 11, 13, and 15), further comprising assaying a sample from the 
Fisher et al. discloses the treatment of cancers such as diffuse large B-cell lymphoma, colorectal cancer, acute myeloid leukemia, thymoma, clear cell renal carcinoma, etc. (see, for example, [0282], [0154], and the whole document) comprising administering compounds such as the histone demethylase inhibitor JIB-04 (see, for example, [0044] and throughout the document).
Fisher et al. teaches that mutation or over-expression of EZH2 has been linked to many to forms of cancer, EZH2 inhibits genes responsible for suppressing tumor development, and blocking EZH2 may slow tumor growth, and further teaches that EZH2 is upregulated in multiple cancers (see, for example, [0182]).  Fisher et al. additionally teaches that activating mutations are already known to be present in EZH2, and that it was identified as a target in the lethality screen (see, for example, [0111]).
Fisher et al. teaches that the diagnosing of cancer can be performed via a variety of methods including tissue biopsy, histopathological examination, etc. to determine the characteristics of the cancer (i.e. a sample from the subject; see, for example, [0149]), and that treatments therein can be combined with other active agents and treatments (see, for example, throughout he document).
Fisher et al. does not specifically disclose the treatment of a cancer with JIB04 after assaying a sample for EZH2.

One of ordinary skill would have been motivated to treat a patient with diffuse large B-cell lymphoma, colorectal cancer, acute myeloid leukemia, thymoma, clear cell renal carcinoma, etc. with JIB04 because the prior art clearly teaches that treating these cancers was of interest and clearly teaches that treatment with JIB04 is a preferred active agent in the treatments disclosed therein.  One of ordinary skill would have treated the instantly claimed cancers with the claimed active agent based on the teachings in the prior art during the routine experimentation and optimization of the method of treating cancers, and would have done so with a reasonable expectation of success in making an improved method of treatment.
One of ordinary skill would have been motivated to assay a patient sample for of EZH2 because the prior art clearly calls out that assaying patient samples was known and was known to be beneficial, calls out that mutation or over-expression of EZH2 was known and linked to cancer, and that it was an identified target in screening.  One of ordinary skill would have combined the teaching within Fisher et al., and would have assayed a patient sample for the known markers, and would have treated with agents disclosed therein, and would have done so with a reasonable expectation of success in making an improved methodology of treating cancers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at Id. at 418, 82 USPQ2d at 1396.
One of ordinary skill would have been motivated to treat with additional anticancer therapies because Fisher et al. discloses multiple treatment therapies used in conjunction, and the use of multiple treatments is typical in cancer therapy.
A skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2019/0201396 A1; of record) as applied to claims 1, 2, 8-11, 13, 15, 16, 22, 24, 29, and 30 above, and further in view of Ciblat et al. (WO 2015/058163 A2; of record). 
The instant claims are generally drawn to the treatment of a cancer comprising administering the histone lysine demethylase KDM4/KDM5/KDM4C inhibitor JIB04 in a subject with a mutation in EZH2, KMT2D, CREBPP, and EP300, further comprising co-administering a Cdk7 inhibitor (related to claims 17 and 19) wherein the Cdk7 inhibitor is administered in an amount that is not effective to treat the cancer when the inhibitor is administered alone (related to claim 18).

Fisher et al. does not specifically disclose the additional Cdk7 inhibitor.
Ciblat et al. discloses the treatment of cancers with inhibitors of cyclin-dependent kinase 7 (CDK7; see, for example, the title and the whole document), and claims, in a preferred embodiment, the use of CDK7 inhibitors in combination with JIB04 (see, for example, claim 232).
It would have been obvious to one of ordinary skill to treat cancers with JIB04 and a Cdk7 inhibitor in a subject with a mutation in EZH2, KMT2D, CREBPP, and EP300, wherein the Cdk7 inhibitor is administered in an amount that is not effective to treat the cancer when the inhibitor is administered alone.
One of ordinary skill would have been motivated to use a Cdk7 inhibitor because Fisher et al. teaches that additional active agents are useful, teaches that kinases are useful additional active agents, and Ciblat et al. teaches that combinations of JIB04 and Cdk7 kinase inhibitors are preferred.  One of ordinary skill would have combined the teachings held in the prior art, and would have used a combination Cdk7 inhibitor with 
A skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.
The skilled practitioner is imputed to possess full knowledge of the prior art in his field of endeavor. In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48,51 (CCPA 1956). Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems. In re Antle, 444 F.2d 1168, 1171-72, 170 USPQ 285,287-88 (CCPA 1971).

Response to Arguments
The Applicant argues “Applicant submits that Fisher describes loss-of-function of G9A in cancers with amplification of G9a (6p21) and treating such cancers with G9a inhibitors. As one of ordinary skill in the art is aware, amplification of G9A leads to increased mono- or di-methylation of histone H3 at the 9th lysine, i.e., increased H3K9mel/2. Thus, Fisher teaches using G9a inhibitors to inhibit G9A and to reduce the increased H3K9mel/2. Inhibition of histone lysine demethylases, such as KDM4A or KDM4C does not revert the increase in histone H3 methylation. Histone lysine demethylases, such as KDM4A or KDM4C demethylate H3K9mel and H3K9me2. Thus, if histone lysine demethylases, such as KDM4A or KDM4C were to be inhibited, H3K9mel/2 would be increased. In other words, inhibiting histone lysine demethylases, such as KDM4A or KDM4C would be counterproductive to using G9a inhibitors. As such, Fisher neither anticipates nor renders obvious the claimed method … Applicant submit that Ciblat, however, fails to cure the deficiencies in Fisher as applied to base claim 1 from which claims 17-19 and 24 are depend. As discussed above, Fisher neither anticipates nor renders obvious the subject matter of base claim 1. Specifically, one of ordinary skill in the art would have had no reasonable expectation of success in treating lymphoma (e.g., DLBCL) or colorectal cancer, where the subject has at least one mutation in EZH2, by administering an inhibitor of a histone lysine demethylase, based on the teachings of Fisher. While Ciblat allegedly teaches limitations present in dependent claims 17-19 and 24, it does nothing to demonstrate any reasonable expectation of success.”
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
The prior art does not necessarily need to have the same reasons for using the claimed composition on the claimed patient population so long as any resultant effects would have necessarily followed, which is the case here.

Conclusion
Claim(s) 5, 12, 20, and 23 are cancelled.  Claim(s) 3, 4, 6, 7, 14, 21, and 25-28 have been withdrawn.  Claim(s) 1, 2, 8-11, 13, 15-19, 22, 24, 29, and 30 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627